PER CURIAM.
The appellant appeals from an order denying a motion to rescind a judgment of garnishment. In his motion to rescind, the appellant claimed that he did not receive a copy of the garnishment entered about nine months earlier. The court denied the motion, and appellant filed a motion for rehearing raising entirely new issues related to the substance of the garnishment judgment itself. That too was denied. From that denial, he appeals. The points argued in this appeal should have been raised in an appeal of the garnishment judgment itself and are thus untimely. No argument having been advanced that the denial of the motion to rescind was error, we affirm.
DELL, WARNER and TAYLOR, JJ., concur.